Citation Nr: 1712713	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the Appellant's character of discharge from service is a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant served on active duty from August 1970 to January 1972.  The Board notes that he is currently incarcerated and that review of records from the Alabama Department of Corrections indicate he has been incarcerated since June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Appellant requested a hearing before the Board in his October 2011 VA Form 9.  The RO informed the Appellant that his requested hearing had been scheduled for March 2015.  See February 2014 letter.  The Appellant failed to report for the scheduled hearing.  As the record does not indicate the Appellant has requested that the hearing be rescheduled, the Board deems the Appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.

This case was remanded in April 2015 and has been returned for review.  


FINDINGS OF FACT

1.  In a January 1979 administrative decision the RO determined that Appellant's character of discharge was a bar to VA benefits other than health care under Chapter 17 of Title 38, United States Code.  The RO notified Appellant of this decision by letter dated January 24, 1979; he did not appeal. 

2.  In letters dated April 22, 1992, and July 22, 2008, the Veteran was notified of subsequent denials of April 1992 and May 2008 claims to VA benefits, respectively.

3.  Evidence submitted since the July 2008 administrative decision is not new and material, and is cumulative and redundant.

CONCLUSION OF LAW

Evidence received since the July 2008 administrative decision is not new and material, and the claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156(a), 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375(Fed. Cir. 2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Merits

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim. In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service personnel records document two periods of service, the first from August 4, 1970, to April 4, 1971, at which time the Appellant was discharged under honorable conditions, and the second from April 5, 1971, to January 3, 1972, which was originally under other than honorable conditions.  See DD 214s. 

An April 1972 administrative decision determined that the Appellant's discharge on January 3, 1972, was not under other than dishonorable conditions.  It was noted that the facts established that the Appellant was guilty of misconduct and was fully aware that he might be deprived of Veterans' benefits by acceptance of an undesirable discharge. 

It appears that the Appellant applied for consideration under the Department of Defense Discharge Review Program (Special) in April 1977.  He was notified in July 1977 that the Army Discharge Review Board determined that his discharge under conditions other than honorable had been upgraded to under honorable conditions (general) effective May 16, 1977.  The Appellant's DD 214 was updated to reflect this change. 

It appears that Public Law 95-126, which became effective October 8, 1977, was subsequently passed, and that this law required the establishment of new uniform standards and procedures for review of other than honorable discharges.  The Army Discharge Review Board voted unanimously not to affirm the discharge previously awarded by the Special Discharge Review Program.  See OSA Form 172.  In July 1978, the Appellant was informed that the Army Discharge Review Board did not affirm his upgraded discharge.  In a January 1979 administrative decision, it was noted that Appellant had requested discharge for the good of the service in lieu of trial by court martial and that the facts as supplied by the service department established that the Appellant was guilty of willful and persistent misconduct.  The January 1979 administrative decision determined that the discharge for the period August 4, 1970, to January 3, 1972, was considered to have been under conditions that constitute a bar to entitlement to VA benefits.  The Appellant was notified of that decision in a January 24, 1979 letter, which he did not appeal. 

The Appellant has tried on numerous occasions since January 24, 1979, to include in April 1992, May 2008, and April 2010 (the current claim), to establish entitlement to service connection for various disorders.  He was notified of the decision made regarding the April 1992 and May 2008 claims in letters dated April 22, 1992, and July 22, 2008, respectively, but did not appeal either.  A previous and final denial of a claim is subject to reopening under the provisions of 38 U.S.C.A. 5108.  D'Amico v. West, 209 F. 3d 1322(Fed. Cir. 2000).  Thus, the issue is properly characterized as whether new and material evidence has been received to reopen the issue of whether the Appellant's character of discharge from service is a bar to VA benefits. 

As stated above, in order to reopen a claim by providing new and material evidence, the Appellant must submit evidence not previously submitted to agency decision makers, which is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim.

The evidence added to the record since the July 2008 decision includes the Appellant's statements and medical records that date from 2009 to 2016 from the Correctional Center, at which he is incarcerated. 

The Appellant has provided no statements that directly relate to his claim and the medical records are unrelated to the issue on review.  

This statements and medical records may be new because they were not previously of record at the time of the July 2008 administrative decision.  However, they are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the statements and medical records are not new and material. 

For these reasons, the Board finds that the evidence submitted since the July 2008 administrative decision, wherein the RO denied reopening the claim of whether the character of the Appellant's discharge from military service constitutes a bar to payment of VA compensation benefits, is cumulative of evidence previously considered or not material because they do not relate to an unestablished fact necessary to substantiate the claim. 

The Board concludes that the evidence received since the evidence received since the July 2008 administrative decision is not new and material, and the claim for that benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103. 

The Board notes that Appellant can seek appropriate recourse by applying for revision of his character of discharge with the service department discharge review board or correction of his military records by the service department board for correction of military records.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (disagreement with assigned discharge classification must be raised with Army Board for the Correction of Military Records, not VA.  10 USC 1552 (a)(1)). 
ORDER

The appeal is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


